Citation Nr: 1417578	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  10-15 969	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral eye disability, to include as secondary to diabetes mellitus (DM).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The Veteran served on active military duty from July 1962 to October 1966.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).  

In November 2012, the Board remanded the issue currently on appeal for an addendum opinion from the examiner who evaluated the Veteran in October 2011, who provided a negative opinion on whether the Veteran's eye disabilities are related to service or to service-connected DM, to address the June 2010 private opinion in favor of the claim.  If the examiner who saw the Veteran in October 2011 was unavailable, the opinion was to be obtained from another appropriate examiner.  An evaluation was obtained from another VA examiner in December 2012.  

In September 2013, the Board remanded the case for an addendum opinion from the December 2012 examiner on whether the Veteran's eye disorders are causally related to service on a direct basis, which was to include a discussion of the June 2010 private opinion.  A VA evaluation with nexus opinion that discussed the June 2010 private opinion was obtained in October 2013 and added to the record.

As the action requested in the September 2013 Board remand have been completed, there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

The Veteran testified at a personal hearing at the RO in May 2010 and at a videoconference hearing with the undersigned Veterans Law Judge (VLJ) in April 2011.  A copy of the transcript of each hearing is of record.



FINDING OF FACT

The most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran currently has bilateral eye disability that began in service, is etiologically related to active military service, or was caused or aggravated by service-connected DM.


CONCLUSIONS OF LAW

1.  Bilateral eye disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2.  The Veteran does not have bilateral eye disability that is proximately due to, the result of, or chronically aggravated by, a service-connected disability.  38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in December 2009, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection, to include secondary service connection.  The Veteran was informed in the December 2009 letter of the factors for consideration in the assignment of a disability rating and/or effective date in the event of award of the benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, the letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  Additional private evidence was subsequently added to the claims files after the letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records and post service VA treatment and examination reports are of record.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA evaluations with nexus opinions were obtained in October 2011, December 2012, and October 2013.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that, taken as a whole, the VA examination reports are adequate to decide this claim, as they are predicated on a reading of relevant medical records and examination of the Veteran.  The examiners considered all of the pertinent evidence of record and provided a rationale for the nexus opinions.  There is adequate medical evidence of record to make a determination on the service connection issue decided in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The provisions of 38 C.F.R. § 3.103(c)(2) (2013) require that the DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) also requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill the same duties to comply with the above regulation. 

Here, during the May 2010 DRO hearing, the Veteran was represented by AmVets.  The DRO asked questions to ascertain the onset of symptoms and any nexus between current disability and service-connected DM.  The DRO and the Veteran's representative discussed the possible treatment evidence that could be relevant to substantiating the Veteran's claim.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

At the April 2011 videoconference hearing, the Veteran's representative, AmVets, and the VLJ asked the Veteran questions about the bases for the service connection issue on appeal.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  The VLJ asked questions to ascertain the onset of symptoms and any nexus between current disability and service-connected DM.  The VLJ solicited information to ascertain the existence of any outstanding evidence that had been overlooked that might substantiate the claim.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his May 2010 RO hearing and his April 2011 videoconference hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

Analysis of the Claim

The Veteran seeks service connection for bilateral eye disability, to include as secondary to his service-connected DM.  The Veteran testified at his April 2011 videoconference hearing that there is a private physician's statement on file in support of his claim.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

The Veteran's service treatment records do not reveal any complaints or clinical findings indicative of an eye disability, including on his October 1966 separation evaluation.

Midwest Eye Care records for April 2007 reveal that the Veteran complained of blurred vision in the right eye.  It was reported in July 2005 that the Veteran had signs of early diabetes.  The impressions were cataract and nuclear sclerosis.

The Veteran complained on ophthmalogic consultation in October 2007 of decreased vision and ocular discomfort of the left eye.  Examination of the left eye revealed inferior keratitis and small corneal abrasion along the inferior nasal aspect of the limbus.

The Veteran did not have any eye complaints on VA evaluation in February 2010.  The diagnoses were DM without diabetic retinopathy, with no ocular problems caused or aggravated by DM; mild nuclear sclerotic cataract, age related, bilaterally, with no evidence that DM has aggravated this age-related condition; and bilateral hyperopia/presbyopia.  

The Veteran testified at his RO hearing in May 2010 that he had eye problems related to his DM.  

According to a June 2010 statement from D.C. Mantz, M.D., who had reviewed the available medical records, it is at least as likely as not that the Veteran's eye condition is connected to military service.  This opinion was based on Dr. Mantz's education, experience, and familiarity with the Veteran and his eye condition/diabetes.

March 2011 medical records from Pearle Vision include the assessment of DM without retinopathy.

The Veteran testified at his April 2011 videoconference hearing that there is a private physician's statement on file that finds a causal connection between his current eye disability and his service-connected DM.

A subsequent VA eye evaluation was conducted in October 2011.  The Veteran's vision was corrected to 20/40 or better in each eye.  He had presbyopia that was age related and corrected by glasses.  He had DM without diabetic retinopathy.  He had dermatochalasis of both upper eyelids, which was noted to be excessive upper eyelid skin.  He had age-related nuclear sclerotic cataracts but not the type of cataracts, meaning cortical or subcapsular, that were normally associated with DM.  The examiner reported that although diabetes can accelerate progression of age-related nuclear sclerotic cataracts, the Veteran's cataracts were at the expected level for his age.  The examiner determined that the Veteran's eye conditions were less likely than not proximately due to or the result of the Veteran's service-connected DM because his cataracts, refractive error, and dermatochalasis are not related to DM.

In response to the November 2012 Board remand, a VA evaluation with nexus opinion was obtained in December 2012.  The examiner did not find any evidence of diabetic retinopathy but did find a mild nuclear sclerotic cataract, noted to be expected for his age, and visual field constriction of both eyes of unclear etiology or significance, which the examiner noted was not likely related to DM given the absence of retinopathy.

In response to the September 2013 Board remand, another in-person examination was conducted with review of the record.  The diagnoses were nuclear sclerotic cataracts of both eyes, dermatochalasis of both eyelids, and dry eye.  Bilateral vision was corrected to 20/40 or better.  The examiner noted that none of the Veteran's eye conditions were considered a disability or related to DM.  The Veteran's cataracts were age related and not considered visually significant, as they were not cortical or subcapsular; his dermatochalasis were age-related redundant eyelid skin; and there were no complaints or physical findings consistent with dry eye.  With respect to Dr. Mantz's June 2010 statement, it was noted that the statement referred to the Veteran's eye condition in general without being specific, that he did not provide any clear rationale for his opinion, and that Dr. Mantz appeared to be a family practice physician rather than an eye specialist.

There is evidence on file both for and against the Veteran's claims for service connection for bilateral eye disability, to include on a secondary basis.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

The Board finds the VA examination reports and nexus opinions against the claim to be of more probative value, when considered along with the other evidence of record, than the June 2010 private opinion in favor of the claim.  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet. App. 218 (1995); Flash v. Brown, 8 Vet. App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).
There were no complaints or clinical findings indicative of eye disability in service or for many years after service discharge.  In fact, the initial post-service medical evidence of an eye problem was not until July 2005, which is many years after service discharge, when a cataract was diagnosed.  Although there is a June 2010 private medical statement in favor of the claim, this statement does not diagnosis a specific eye disorder and does not provide a stated rationale for the opinion with reference to specific medical evidence in the record.  In contrast, there are several VA medical opinions against the claim, which are based on physical examination of the Veteran and review of the record and include a rationale with reference to specific medical evidence.  

The VA examiners diagnosed nuclear sclerotic cataracts, presbyopia, and dermatochalasis.  However, each of these conditions was considered to be due to the aging process and not due to service or to service-connected DM.  It was noted that the Veteran's cataracts were not cortical or subcapsular, which are the type of cataracts associated with DM.  His presbyopia, which involves refractive error, was corrected by glasses.  His dermatochalasis was noted to be age-related redundant eyelid skin, which is not a disability.

The Veteran's testimony and lay statements have been taken into consideration in this case.  Although the Veteran is competent to report his subjective eye symptoms, the Board finds that the Veteran, who does not have any medical training, is not competent to opine as to whether he currently has an eye disability due to service or secondary to service-connected DM because the determination of the etiology of an eye disability requires medical expertise to determine.  

Because all of the requirements for service connection are not shown, the Veteran does not have a bilateral eye disability due to service or to service-connected DM.  The Board finds that the preponderance of the evidence is against the Veteran's service connection claim, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral eye disability, to include as secondary to service-connected DM, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


